Case 1:19-cv-08935-NLH-MJS Document 28 Filed 04/06/21 Page 1 of 6 PageID: 315



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY



    DELLISA RICHARDSON,
                                          Civil No. 19-08935
                   Plaintiff,
                                          OPINION
          v.

    CASCADE SKATING RINK, et al.,

                   Defendants.



APPEARANCE:

DELLISA RICHARDSON
1510 CHESTNUT LANE
WESTVILLE, NJ 08093

            Plaintiff appearing pro se

HILLMAN, District Judge

      Presently before the Court are Plaintiff’s Motions for

Default Judgment against Defendants.         (ECF Nos. 24-25.)     For the

reasons explained below, the Court will deny both motions and

afford Plaintiff 90 days to effect proper service on both

Defendants.    If Plaintiff properly serves Defendants, files a

proper proof of service, and Defendants still fail to answer,

then Plaintiff may move for the Clerk of Court to enter default.

                                Background

      The relevant factual and procedural history of this case is

set forth in the Court’s previous Opinion, Richardson v. Cascade

Skating Rink, No. 19-08935, 2020 U.S. Dist. LEXIS 236296 (D.N.J.

                                     1
Case 1:19-cv-08935-NLH-MJS Document 28 Filed 04/06/21 Page 2 of 6 PageID: 316



Dec. 15, 2020) and need not be fully repeated here.            On January

4, 2021, Plaintiff filed her amended complaint against

Defendants and on January 12, 2021, she filed a certificate of

service that a copy of her “motion was served by certified mail”

on Defendants.     (ECF Nos. 17-18.)     Plaintiff attached a

certified mail receipt, which did not have the “return receipt”

box checked.     (ECF No. 18.)

      On March 1, 2021, Plaintiff requested the Clerk of Court to

enter default against Defendants for failure to answer

Plaintiff’s amended complaint (ECF No. 23.)          On that same day,

Plaintiff filed Motions for Default Judgment against Defendants.

(ECF Nos. 24-25.)     On March 26, 2021, the Clerk’s Office issued

a quality control message which explained that “the Request for

Default submitted by DELLISA RICHARDSON on 3/1/2021 cannot be

granted as requested because there is no proof of proper

service.”    On March 30, 2021, Plaintiff filed a letter asking

the Court to reconsider her request for default because she

believes she “submitted the proper requirements for proof of

service to the best of [her] ability.”         (ECF No. 26.)

                                 DISCUSSION

      Plaintiff’s Motions for Default Judgment fail because “no

default can be entered without a defendant first being served

properly.”     Daniek v. Duda, No. 15-6032, 2016 U.S. Dist. LEXIS



                                     2
Case 1:19-cv-08935-NLH-MJS Document 28 Filed 04/06/21 Page 3 of 6 PageID: 317



108848, *2 (D.N.J. Aug. 17, 2016)(citing Gold Kist, Inc. v.

Laurinburg Oil Co., 756 F.2d 14, 19 (3d Cir. 1985)).

“[P]ro se litigants are not excused from complying with the

Federal Rules of Civil Procedure governing service of process.”

Anderson v. Mercer County Sheriff’s Dep’t, No. 11-7620, 2014

U.S. Dist. LEXIS 71776, at *12 (D.N.J. May 27, 2014).            “Service

of process is governed by Federal Rule of Civil Procedure 4.”

Zurich Am. Ins. Co. v. Big Green Group, No. 19-111500, 2020 U.S.

Dist. LEXIS 223742, at *4 (D.N.J. Nov. 30, 2020).           Pursuant to

Rule 4(h),

            Unless federal law provides otherwise or the
            defendant’s waiver has been filed, a domestic
            or foreign corporation, or a partnership or
            other unincorporated association that is
            subject to suit under a common name, must be
            served:
            (1) in a judicial district of the United
            States:
            (A) in the manner prescribed by Rule 4(e)(1)
            for serving an individual; or
            (B) by delivering a copy of the summons and of
            the complaint to an officer, a managing or
            general agent, or any other agent authorized
            by appointment or by law to receive service of
            process and—if the agent is one authorized by
            statute and the statute so requires—by also
            mailing a copy of each to the defendant.
Accordingly, “[c]orporations may be served in the same manner as

individuals.”     Id. (citing Fed. R. Civ. P. 4(h)(1)(A)).

Pursuant to Rule 4(e),

            Unless federal law provides otherwise, an
            individual—other than a minor, an incompetent
            person, or a person whose waiver has been


                                     3
Case 1:19-cv-08935-NLH-MJS Document 28 Filed 04/06/21 Page 4 of 6 PageID: 318



            filed—may be served in a judicial district of
            the United States by:
            (1) following state law for serving a summons
            in an action brought in courts of general
            jurisdiction in the state where the district
            court is located or where service is made; or
            (2) doing any of the following:
            (A) delivering a copy of the summons and of
            the complaint to the individual personally;
            (B) leaving a copy of each at the individual’s
            dwelling or usual place of abode with someone
            of suitable age and discretion who resides
            there; or
            (C) delivering a copy of each to an agent
            authorized by appointment or by law to receive
            service of process.
Accordingly, service can be made pursuant to the New Jersey

Rules of Court.     Id. (citing Reddy v. MedQuist, Inc., No. 06-

4410, 2009 U.S. Dist. LEXIS 68122 (D.N.J. Aug. 4, 2009)).

      “While personal service is the ‘primary method’ of

obtaining in personam jurisdiction in New Jersey, ‘in personam

jurisdiction may be obtained by mail under the circumstances and

in the manner provided by R. 4:4-3.’”         Id. (quoting U.S. Bank

Nat’l Ass’n v. Curcio, 444 N.J. Super. 94 (N.J. App. Div.

2016)).    Rule 4:4-3(a) provides that

            If personal service cannot be effected after
            a reasonable and good faith attempt, which
            shall be described with specificity in the
            proof of service required by R. 4:4-7, service
            may be made by mailing a copy of the summons
            and complaint by registered or certified mail,
            return receipt requested, to the usual place
            of abode of the defendant or a person
            authorized by rule of law to accept service
            for   the    defendant,   or,    with   postal
            instructions to deliver to addressee only, to
            defendant's place of business or employment.


                                     4
Case 1:19-cv-08935-NLH-MJS Document 28 Filed 04/06/21 Page 5 of 6 PageID: 319



N.J. Ct. R. 4:4-3(a).      Rule 4:4-7 requires that when attempting

service by mail, “the party making service shall make proof

thereof by affidavit which shall also include the facts of the

failure to effect personal service and the facts of the

affiant’s diligent inquiry to determine defendant’s place of

abode, business or employment.”          N.J. Ct. R. 4:4-7.

      Here, Plaintiff’s proof of service fails to comply with

Federal Rule of Civil Procedure 4.         First, New Jersey permits

service by mail only after a good faith attempt to personally

serve the defendant has been made and the plaintiff files an

affidavit that demonstrates the good faith effort made by

plaintiff.    Here, Plaintiff has never submitted an affidavit

detailing the good faith attempts made to effect personal

service on Defendants.1      Second, Plaintiff failed to check that

“return receipt” was requested and submit a return receipt with

the Court.    For these reasons, the Clerk of Court was unable to

enter default against Defendants.

      “[I]t is well established that, in order to receive a

judgment of default pursuant to Rule 55(b)(1) or 55(b)(2), a



1Federal Rule of Civil Procedure 4(c)(2) provides that a party to
the proceedings may not personally effect service and thus “pro
se litigants who personally serve a summons and complaint
violate Rule 4(c)(2).” Ceus v. N.J. Lawyers Serv., LLC, No. 19-
17073, 2020 U.S. Dist. LEXIS 153860, at *2 (D.N.J. Aug. 25,
2020) (quoting Urich v. J. Gordon & Co., Inc., No. 14-5490, 2015
U.S. Dist. LEXIS 20954 (D.N.J. Feb. 23, 2015)).
                                     5
Case 1:19-cv-08935-NLH-MJS Document 28 Filed 04/06/21 Page 6 of 6 PageID: 320



party must first obtain entry of a default from the Clerk of

Court.”    Paris v. Pennsauken Sch. Dist., No. 12-7355, 2013 U.S.

Dist. LEXIS 112280, at *19 (D.N.J. Aug. 9, 2013).           “Indeed,

‘entry of default judgment is a two-part process; default

judgment may be entered only upon the entry of default by the

Clerk of Court.’”     Id. (quoting Stack Stackhouse v. Boyd, No.

07–5502, 2009 U.S. Dist. LEXIS 55420 (D.N.J. June 30, 2009)).

      Here, Plaintiff has not received an entry of default by the

Clerk of Court.     Given Plaintiff had not received an entry of

default by the Clerk of Court against Defendants prior to filing

her Motions for Default Judgment, the Court must deny such

requests.2    The Court will grant Plaintiff an additional ninety

days to properly serve Defendants in accordance with the Federal

Rules of Civil Procedure.

                                CONCLUSION

      For the foregoing reasons, the Court will deny Plaintiff’s

Motions for Default Judgment.



Date: April 6, 2021                       s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.



2 If Plaintiff properly serves Defendants in accordance with
Federal Rule of Civil Procedure and Defendants fail to timely
respond, then Plaintiff may move for the Clerk of Court to enter
default. After the Clerk of Court enters default, then
Plaintiff would be permitted to file a Motion for Default
Judgment against any Defendant who fails to timely respond.
                                     6
